►	The applicant’s election of Group I (Claims 1-8) with traverse in the paper(s) filed 18 MAR 2022 is acknowledged.   Claims 9-17 are withdrawn from further consideration as being directed toward a non-elected invention. The claims currently being prosecuted are Claims 1-8. 
	The traversal of the restriction requirement is based on the applicant’s contention that the three groups of invention set forth by the examiner in the restriction have unity of invention because the special technical feature (i.e. the reaction condition composition) links the three groups.  The applicant’s argument has been fully considered but is not deemed to be persuasive. The examiner notes that reaction condition composition of at least Claims 9 need not be identical to the reaction condition composition of Claims 1-8.  Furthermore the reaction condition composition as recited in at least Claim 9 was known, see at least van Eijk et al. .[Nucleic Acids Research 32(4) : e47(2004)  – hereinafter van Eijk].  As such, the restriction requirement is deemed proper it is herein made FINAL.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

New Examiner

►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-8 is are rejected  under 35 U.S.C. 103 as being unpatentable over van Eijk et al. [Nucleic Acids Research 32(4) : e47(2004)  – hereinafter van Eijk].

Claim 1 is drawn to a composition for the hybridization and ligation of a circularizable  oligonucleotide  probe comprising:-  a DNA Ligase ; a DNA polymerase ; at least one circularizable oligonucleotide  probe which probe is specific to a first genomic variation; a buffer capable of maintaining  a pH of from 7 to 9 ; NAD+ ; at least two primers specific to a first replivcation sequence  and dNTPs.
 van Eijk teach a composition comprising most of the limitations recited For example van Eijk teach a  reaction mixture  for ligation and amplification of a genomic variation , see especially the section entitled “Materials and Methods” which begin at the bottom of pg.1 of 13. See also Figure 1 and the Legend thereof.  van Eijk teach some but not all of the reagent concentration limitations recited. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive, absent an unexpected result to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


	Claims 2-3 is drawn to an embodiment wherein the various reagent concentrations are further limited from the broader ranges recited in Claim 1. 
Again, the examiner notes that, absent an unexpected result, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


	Claim 4 is drawn tio an embodiment of the composition of Claim 1 wherein the DNA ligase is thermostable.
 	van Eijk teach this limitation wherein these authors teach the use of Taq DNA Ligase, see especially  the first para of the section entitled SNPWave on  pg. 2

	As regards Claim 5, Taq DNA Ligase  is an NAD+ dependent ligase (Official Notice). 
Claim 6 is drawn tio an embodiment of the composition of Claim 1 wherein the DNA polymerase is thermostable. Claim 7 is drawn tio an embodiment of the composition of Claim 1 wherein the DNA polymerase is thermostable.
 	van Eijk teach this limitation wherein these authors teach the use of AmpliTaq Gold DNA polymerase, see especially  the  para bridging  pg. 2-4.

van Eijk teach the limitation(s) of Claim 8. See especially the para bridging pgs 2-4 and Table 1.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

28-29 NOV 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners. Considered the Search Report and Written Opinion in PCT/US2019/13222

  
Planned Search 

Search terms:

All Inventor(s) e.g. Oommen A?/au 
Circularizable or circular or circle or padlock or molecular inversion) probe$2
Variant? Or variation or mutation? or SNP$ 
DNA ligase 
NAD or NAD+
DNA polymerase
Primer$
dNTP$
►	See the Examiner’s PE2E SEARCH and  STNext  search notes/strategy in IFW